—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motor*283ist claim, Snappy Car Rental appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated February 14, 1992, which granted the petition and permanently stayed arbitration.Ordered that the order and judgment is affirmed, with costs.The petitioner made a prima facie case that the subject vehicle was insured at the time of the accident. The appellant then failed to come forward with evidence to demonstrate otherwise (see, Matter of Aetna Cas. & Sur. Co. v McMichael, 176 AD2d 315; Matter of Nationwide Ins. Co. [Dye — Metro. Prop. & Liab. Ins. Co.], 170 AD2d 683; Matter of Insurance Co. v Castro, 163 AD2d 313; Matter of Insurance Co. v Castillo, 158 AD2d 691). The appellant’s contention that the court improperly excluded certain evidence is without merit. Bracken, J. P., Miller, Santucci and Altman, JJ., concur.